DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-9 have been considered and examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).



As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-6 and 8-9, drawn to a portable stop determining device/method/program to determine a stop of a transportation based on posture of the portable stop determining device.
Group I: Claim 7, drawn to a stop determining system providing navigation information to a portable stop determining device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Group I pertains to the technical feature of a portable stop determining device/method/program to determine a stop of a transportation based on posture of the portable stop determining device, while Group II pertains to a different technical feature of a stop determining system providing navigation information to a portable stop determining device.

A telephone call was made to J Warren Lytle on 03/05/2021 to request an oral election to the above restriction requirement, and Applicant selects Group I claims 1-6 and 8-9 for examination.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2019 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the processor configured to output the alarm signal when detecting that posture of the portable stop determining device carried by a person riding on the vehicle inclines in the direction of travel from a basic state then returns to the basic state. It is not clear how the processor performs the detecting steps without relying on any information. For, the purpose of examination, Examiner interprets the processor receives information from the acceleration sensor/ a sensor to perform the detecting step.
Claims 2-6 and 9 are rejected because of their dependency on the previously rejected claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Sakamoto (Sakamoto – JP 2007120953 A) in view of Takayuki Kouba (Kouba – JP 2008131248 A) and Mechanics (Mechanics -  Force and Motion – Inertia WayBack Machine 08/28/2015). The rejections in this instant application are based on the English translation of Hiroshi Sakamoto (Sakamoto – JP 2007120953 A) and Takayuki Kouba (Kouba – JP 2008131248 A) publication by computer.

As to claim 1, Sakamoto discloses a portable stop determining device (Sakamoto: FIG. 1 the mobile terminal device 20) comprising:
an acceleration sensor (Sakamoto: Abstract, [0017], [0020], [0024], [0030], [0056], and FIG. 1: Arrival/departure determination means for determining the acceleration based on the result of the determination, and the acceleration detection means changes acceleration due to movement of the transportation means when acceleration within a predetermined acceleration range set in advance continues for a predetermined period. When the acceleration change is detected, the arrival/departure determining means refers to the communication state history stored in the communication area determining means, and the communication state history before a predetermined period is within the communication range); and
a processor configured to output an alarm signal when detecting deceleration of a vehicle in a direction of travel based on a measured value from the acceleration sensor (Sakamoto: [0039], [0042], [0044], [0046]-[0047], [0060]-[0062], [0069], and FIG. 1: when the train approaches the station and starts decelerating, a negative output is generated from the acceleration sensor. When the train arrives at the station and stops, the output of the acceleration sensor becomes almost flat again and the acceleration cannot be detected), except for the claimed limitations of a processor configured to output an alarm signal when detecting that posture of the portable stop determining device carried by a person riding on the vehicle inclines in the direction of travel from a basic state then returns to the basic state.

While Sakamoto discloses a method of informing a user an arrival at a station of a transportation (Sakamoto: [0039], [0042], [0044], [0046]-[0047], [0060]-[0062], [0069], and FIG. 1), Sakamoto does not explicitly disclose the method of determining the transportation arrival at the station based on the posture of the portable stop determining device as recited in the limitations of when detecting that posture of the portable stop determining device carried by a person riding on the vehicle inclines in the direction of travel from a basic state then returns to the basic state.

However, it has been known in the art of mobile terminal device design to implement the processor detecting that posture of the portable stop determining device carried by a person riding on the vehicle inclines in the direction of travel from a basic state then returns to the basic state, as suggested by Kouba and Mechanics, which discloses the processor detecting that posture of the portable stop determining (Mechanics: Force and Motion: In an MTR train you The train begins to slow down, but you feel as if your body is still moving forwards at a high speed. In fact you are! If you were not attached to the train you would continue to move forwards until you collided with the front end of the train. In reality, of course, the floor and perhaps the handrail exert forces on your body and slow you down together with the train. The above experience in an MTR train is an example of inertia, that any body has the tendency to remain at rest or in uniform motion, unless it is disturbed by an external force) device carried by a person riding on the vehicle inclines in the direction of travel from a basic state then returns to the basic state (Kouba: Abstract, [0013], [0016], [0020], [0028], [0030]-[0033], and FIG. 1: At each of acceleration and deceleration, the acceleration sensor detects and the value of the tilt sensor changes. Further, since the body slightly moves up and down when the legs are alternately pushed forward, the vibration sensor detects the amplitude of the up and down movement of the body and the value of the cycle. In the tilt sensor, the tilt generated during acceleration in the moving direction is a positive angle, and the tilt generated during deceleration is a negative angle).
Therefore, in view of teachings by Sakamoto, Kouba, and Mechanics, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the navigation system of Sakamoto to include the processor detecting that posture of the portable stop determining device carried by a person riding on the vehicle inclines in the direction of travel from a basic state then returns to the basic state, as suggested Kouba and Mechanics. The motivation for this is implement a known posture phenomenon of a user/device riding on a transportation approaching a stop station. 

As to claim 3, Sakamoto, Kouba, and Mechanics disclose the limitations of claim 1 further comprising the portable stop determining device according to claim 1, wherein the processor determines that an acceleration direction based on the acceleration sensor when an operation to register the direction of travel is being performed is the direction of travel (Sakamoto: [0060], [0064], [0070], [0080], [0088], and FIG. 1-3: If the departure and arrival (stop) of the train is determined in this way, the positive/negative of the acceleration, the direction of the acceleration, and the acceleration sensor output are calculated to calculate the moving speed and moving distance, and the remaining distance to the station is calculated. No complicated analysis processing such as discrimination is required).

As to claim 8, Sakamoto, Kouba, and Mechanics discloses all the stop determining method limitations as claimed that mirrors the portable stop determining device limitations in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a stop determining method comprising:
outputting an alarm signal (Sakamoto: [0039], [0042], [0044], [0046]-[0047], [0060]-[0062], [0069], and FIG. 1: when the train approaches the station and starts decelerating, a negative output is generated from the acceleration sensor. When the train arrives at the station and stops, the output of the acceleration sensor becomes almost flat again and the acceleration cannot be detected) by a computer included in a device that is carried by a person riding on a vehicle (Sakamoto: FIG. 1 the mobile terminal device 20) and includes an acceleration sensor (Sakamoto: Abstract, [0017], [0020], [0024], [0030], [0056], and FIG. 1: Arrival/departure determination means for determining the acceleration based on the result of the determination, and the acceleration detection means changes acceleration due to movement of the transportation means when acceleration within a predetermined acceleration range set in advance continues for a predetermined period. When the acceleration change is detected, the arrival/departure determining means refers to the communication state history stored in the communication area determining means, and the communication state history before a predetermined period is within the communication range), when detecting deceleration of the vehicle in a direction of travel based on a measured value from the acceleration sensor, and detecting that posture of the device (Mechanics: Force and Motion: In an MTR train you may find it difficult to balance your body when the train starts to move or about to stop(accelerate or decelerate). When the train departs, your body tends to stay at rest while the train is accelerating forward, hence you tend to fall back (Fig. 1-2). Similar situation arises when the train is about to arrive at a station. The train begins to slow down, but you feel as if your body is still moving forwards at a high speed. In fact you are! If you were not attached to the train you would continue to move forwards until you collided with the front end of the train. In reality, of course, the floor and perhaps the handrail exert forces on your body and slow you down together with the train. The above experience in an MTR train is an example of inertia, that any body has the tendency to remain at rest or in uniform motion, unless it is disturbed by an external force) inclines in the direction of travel from a basic state then returns to the basic state (Kouba: Abstract, [0013], [0016], [0020], [0028], [0030]-[0033], and FIG. 1: At each of acceleration and deceleration, the acceleration sensor detects and the value of the tilt sensor changes. Further, since the body .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Sakamoto (Sakamoto – JP 2007120953 A) in view of Takayuki Kouba (Kouba – JP 2008131248 A) and Mechanics (Mechanics -  Force and Motion – Inertia WayBack Machine 08/28/2015) and further in view of Kenji Honda (Honda – JP 2012181163 A). The rejections in this instant application are based on the English translation of Kenji Honda (Honda – JP 2012181163 A) publication by computer

As to claim 4, Sakamoto, Kouba, and Mechanics disclose the limitations of claim 1 further comprising the portable stop determining device according to claim 1, further comprising:
a GPS sensor that acquires a current position (Sakamoto: [0014], [0056], [0058], [0089], 1-3: The starting point and the destination can be specified by inputting the address, latitude/longitude, the name of the landmark, etc. from the operation/input means 216, or the surrounding map can be displayed on the display means 215 and specified on the map. it can. Further, the current position measured by the GPS positioning means 217 can be selected as the departure place. The mode of transportation is walking, driving, or using both walking and transportation, and is specified by selecting or inputting on the menu screen), except for the claimed limitations of wherein the processor starts to perform a processing relating to output of the alarm signal when a distance between a stored position of destination and the current position becomes equal to or less than a predetermined value.
However, it has been known in the art of determining stop location of a transportation to implement the processor starts to perform a processing relating to output of the alarm signal when a distance between a stored position of destination and the current position becomes equal to or less than a predetermined value, as suggested by Honda, which dsicsleos the processor starts to perform a processing relating to output of the alarm signal when a distance between a stored position of destination and the current position becomes equal to or less than a predetermined value (Honda: Abstract, [0045]-[0046], [0061]-[0062], and FIG. 1-3: the arrival notification unit 127 calculates the distance between the alighting station and the current position from the latitude and longitude of the current position and the latitude and longitude 1015 of the alighting station, and when the distance becomes less than or equal to a predetermined distance, the arrival station is approached. Notify me. In order to inform the user of the approach to the getting-off station, for example, voice, music, or the like may be output from the speaker 4, or a predetermined message may be displayed on the display device 3.).
Therefore, in view of teachings by Sakamoto, Kouba, Mechanics, and Honda it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the navigation system of Sakamoto, Kouba, and Mechanics to include the processor starts to perform a processing relating to output of the alarm signal when a distance between a stored position of destination and the current position becomes equal to or less than a predetermined value, as suggested by Honda. The motivation for this is inform a user a transportation approaching its stopping station. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Sakamoto (Sakamoto – JP 2007120953 A) in view of Takayuki Kouba (Kouba – JP 2008131248 A), Mechanics (Mechanics -  Force and Motion – Inertia WayBack Machine 08/28/2015) and Kenji Honda (Honda – JP 2012181163 A) and further in view of Tamura (Tamura – US 2006/0010699 A1).

As to claim 5, Sakamoto, Kouba, Mechanics, and Honda disclose the limitations of claim 4 further comprising  the portable stop determining device according to claim 4, further comprising a magnetic sensor that measures an azimuth, wherein
the processor starts to perform the processing relating to the output of the alarm signal (Sakamoto: [0039], [0042], [0044], [0046]-[0047], [0060]-[0062], [0069], and FIG. 1) when a distance between the stored position of destination and the current position becomes equal to or less than a predetermined value and an direction of the destination from the current position and the direction of travel are identical (Sakamoto: [0018]: Calculate the remaining distance to the next station based on the route information including information and station identification information that identifies each station, and notify (guide) the user of arrival (approach) to the getting-off station or transfer station, [0024], [0070], [0088], FIG. 1-3, and FIG. 9: Then, to determine when a train approaches or arrives at a station, an approach determination distance for further calculating the remaining distance from the guide route data to the next stop station and determining whether or not the train approaches the station Ls (see FIG. 9C) is set, and it is determined whether or not the train approaches the next stop station based on the remaining distance Ln and the approach determination distance Ls).
Sakamoto, Kouba, Mechanics, and Honda does not explicitly disclose the limitations of the processor determines an azimuth of the direction of travel based on an output value from the magnetic sensor.
However, it has been known in the art of determining travel direction to implement the processor determines an azimuth of the direction of travel based on an output value from the magnetic sensor, as suggested by Tamura, which dsicsleos the processor determines an azimuth of the direction of travel based on an output value from the magnetic sensor (Tamura: Abstract, [0007], [0009], [0019], [0021], and FIG. 1 the detecting unit 20: The processing unit 10 calculates a present position, namely, the latitude and longitude, based on this positional information. It is to be noted that an accurate present position and azimuth can be determined by an arrangement that makes it possible to correct the positional information by azimuthal information from the magnetic sensor 22. The processing unit 10 may be used in such a manner that the positional information and the azimuthal information complement each other. The processing unit 10 can also determine a present position and azimuth based on the detection results only from the detecting unit 20 without making use of the positional information from GPS satellites).
Therefore, in view of teachings by Sakamoto, Kouba, Mechanics, Honda and Tamura it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the navigation system of Sakamoto, Kouba, Mechanics, and Honda to include the processor determines an azimuth of the direction of travel based on an output value from the magnetic sensor, as suggested by Tamura. The motivation for this is implement a known alternative method for determining travel direction/position of a mobile terminal device. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Sakamoto (Sakamoto – JP 2007120953 A) in view of Takayuki Kouba (Kouba – JP 2008131248 A) and Mechanics (Mechanics -  Force and Motion – Inertia WayBack Machine 08/28/2015) and further in view of Nagao (Nagao – US 10,515,548 B2).

As to claim 6, Sakamoto, Kouba, and Mechanics disclose the limitations of claim 1 except for the claimed limitations of the portable stop determining device according to claim 1, wherein the processor is configured further to compare an interval between a scheduled arrival time and a current time with a predetermined value and, when the interval becomes equal to or less than the predetermined value, starts to perform the processing relating to the output of the alarm signal.
However, it has been known in the limitations of providing information public transportation users to implement the processor is configured further to compare an interval between a scheduled arrival time and a current time with a predetermined value and, when the interval becomes equal to or less than the predetermined value, starts to perform the processing relating to the output of the alarm signal, as suggested by Nagao, which discloses the processor is configured further to compare an interval between a scheduled arrival time and a current time with a predetermined value and, when the interval becomes equal to or less than the predetermined value, starts to perform the processing relating to the output of the alarm signal (Nagao: Abstract, column 7 lines2-11, column 9 lines 25-35, column 10 lines 19-31, and FIG. 4 the train approaching! Station arrival in 3 minutes).
Sakamoto, Kouba, Mechanics, and it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the navigation system of Sakamoto, Kouba, and Mechanics to include the processor is configured further to compare an interval between a scheduled arrival time and a current time with a predetermined value and, when the interval becomes equal to or less than the predetermined value, starts to perform the processing relating to the output of the alarm signal, as suggested by Nagao. The motivation for this is to inform public transportation users an approaching time of a transportation. 

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach the combination of the limitations including the processor determines that the posture of the portable stop determining device inclines in the direction of travel when an angle representing the posture of the portable stop determining device is equal to or greater than a first predetermined angle, and determines that the portable stop determining device is in the basic state when the angle is equal to or less than a second predetermined angle being smaller than the first predetermined angle, the angle is an angle between a direction of gravitational acceleration based on the measured value from the acceleration sensor and a direction of gravitational acceleration preregistered in a situation where the portable stop determining device is in the basic state, as presented in claims 2 and 9. Although many of the claims 2 and 9.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tian et al., US 2015/0031400 A1, discloses method and apparatus for providing hub-based indexing and services.
Takamura et al., US 2013/0321157 A1, discloses information processing apparatus, information processing method and program.
Cervantes-Villanueva et al. discloses Vehicle Maneuver Detection with Accelerometer-Based Classification. 
Li et al. discloses Accurate Fast Fall Detection Using Gyroscopes and Accelerometer-Derived Posture Information. 
Peng et al. discloses An Investigation of Dynamic Responses and Head Injuries of Standing Subway Passengers during Collisions.  
Sprager et al. discloses Inertial Sensor-Based Gait Recognition. 
Zhao et al. discloses Real-Time Vehicle Motion Detection and Motion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684